IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-50720
                         Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

GERARDO SABIDO RAMOS, also known as
Geraldo Sabido Ramos,

                                          Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. W-96-CR-89-2
                       - - - - - - - - - -
                          April 02, 1998

Before JONES, SMITH, and STEWART, Circuit Judges.

PER CURIAM:*

     Gerardo Sabido Ramos appeals his sentence for conspiracy to

possess with intent to distribute cocaine and attempt to possess

cocaine with intent to distribute.    He argues that the district

court erroneously considered drugs and drug currency Ramos

previously possessed as relevant conduct.

     The record demonstrates that the presentence report was

sufficiently reliable to establish that Ramos’ prior possession

of cocaine and drug currency was part of the course of conduct of


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 97-50720
                                -2-



the charged conspiracy to posses with intent to distribute

cocaine.   See United States v. Vital, 68 F.3d 114, 120 (5th Cir.

1995).   The district court did not clearly err in considering the

previously seized drugs and drug currency as relevant conduct.

See United States v. Bethley, 973 F.2d 396, 401 (5th Cir. 1992).

     AFFIRMED.